NOYES, Circuit Judge.
[1] This is a removed case in which it appears that the defendant is a foreign corporation located at Detroit, Michigan, which has not obtained a certificate to do business in this state; which has no established place of business here, and which, except as hereinafter stated, has not, and has never had, any property or agents here.
The contention that the defendant is or has been doing business in this state rests entirely upon the occurrences at the Automobile Exhibition at New York City in January, 1912, as shown by the affidavits. From them it appears that the defendant leased space at the Exhibition for showing automobiles of its manufacture; that this space was marked “Warren”- — that being the name of the defendant’s. car; that defendant owned one automobile chassis which was exhibited, and that the principal officers of the defendant were present at the Exhibition on several days conferring and consulting with the different persons including local sales agents. But the affidavits do not show that the defendant entered into any contracts at the time or sold any cars. The Empire City Auto Company seems to have owned the complete Warren cars which were on exhibition and to have been the corporation interested- in the exchange of cars referred to in the plaintiff's affidavits.
[2] While the extent to which a corporation must do business in a state to justify the service of process upon it there is not clearly defined, it is certain that the transaction of some substantial business must be established and, in my opinion, that which took place at the Automobile Exhibition as above outlined did not amount to that. I fail to find the transaction of any substantial business within the state and, under the authorities, am constrained to hold that it was not subject to the service of process here. See the following cases from this circuit: Buffalo Glass Co. v. Manufacturers’ Glass Co. (C. C.) 142 Fed. 273; Craig v. Welch Motor Car Co. (C. C.) 165 Fed. 554; Hoyt v. Ogden Portland Cement Co. (C. C.) 185 Fed. 889; Sleicher v. Pullman Co. (C. C.) 170 Fed. 365; Wilkins v. Queen City, etc., Co. (C. C.) 154 Fed. 173.
The motion to set aside the service of the summons is granted.